741 N.W.2d 838 (2007)
Bonnie AMON, Successor Personal Representative of the Estate of Ann Marie Samodell, Deceased, Plaintiff-Appellant,
v.
BOTSFORD GENERAL HOSPITAL, and Robert F. Schirmer, D.O., Defendants-Appellants/Cross-Appellees.
Docket No. 130484. COA No. 260252.
Supreme Court of Michigan.
December 14, 2007.
By order of April 13, 2007, the application for leave to appeal the December 27, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Oakland Circuit Court denying the defendants' motion for summary disposition, and REMAND this case to the Oakland Circuit Court for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.